Opinion issued January 22, 2009














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00870-CR
____________

MAKISHA LANIQUE SMITH, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 180th District Court 
Harris County, Texas
Trial Court Cause No. 1174837



 
MEMORANDUM  OPINION
           On January 2, 2009, appellant, Makisha Lanique Smith, filed a motion to
dismiss the above-referenced appeal.  The motion complies with the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).